Title: To John Adams from Theodore Sedgwick, 25 September 1798
From: Sedgwick, Theodore
To: Adams, John



Sir,
Stockbridge 25th. Sept. 1798.

By the death of Judge Willson there is a vacancy on the bench of the supreme court. Whether I may be deemed competent to supply that vacancy, or whether it may be thought proper to appoint another Judge, from this state, I am ignorant.—Pardon, Sir, my thus suggesting a wish—I should not have done it, but from a fear, that my friends, will compel me, again, to serve in the house of Representatives. The sacrafices which I have made, and which are exacted of me, are more than the just claims of a numerous family will authorise. I would have prefered a station wholly private to any other; but this the friends of the government, will not permit, without, (what is impossible,) an absolute denial on my part—An office, incompatible with a legislative appointment, is the only mean of my escape.—Again I pray you, Sir, pardon this address, which I fear will be thought improper or presumptuous; and beleive me to be, with great esteem & sincere personal attachment, Sir, / your most obedt. servt.

Theodore Sedgwick